 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ROSS PEARSON
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:18-CR-00142-JAM
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          FINDINGS AND ORDER
14   DEAN ORLANDO YOUNG,                                DATE: June 29, 2021
                                                        TIME: 9:30 a.m.
15                               Defendant.             COURT: Hon. John A. Mendez
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on June 29, 2021.

21          2.     By this stipulation, the parties now move to continue the status conference until July 20,

22 2021, and to exclude time between June 29, 2021, and July 20, 2021, under 18 U.S.C. § 3161(h)(7)(A),

23 B(iv) [Local Code T4].

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government has represented that the discovery associated with this case

26          includes 219 pages of reports and memoranda, 445 photos, and a litany of audio and video

27          recordings. In addition, since the last status conference in this case the government has produced

28          an additional forensic report and phone extraction of the defendant’s phone. All of this


      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
 1        discovery has been either produced directly to counsel and/or made available for inspection and

 2        copying.

 3               b)      Counsel for defendant desires additional time to review the new discovery

 4        materials, as well as the items already produced, discuss them with their clients, conduct research

 5        into any potential suppression issues or motions to dismiss, conduct additional investigation, and

 6        prepare for trial. The parties have also engaged in plea discussions and are optimistic that they

 7        will be able to resolve this case without a trial. The United States has previously extended a plea

 8        offer to Young, which would resolve potential charges in another district as well as charges in

 9        this case. Since the last continuance in this matter, counsel for Young has proposed a different

10        plea offer and he wishes to continue to investigate potential mitigating evidence and present it to

11        the United States in hopes of further leniency. Counsel for Young has begun compiling

12        mitigating evidence but needs additional time to continue this investigation and present this

13        reciprocal discovery to the United States. In addition, the United States needs to inform the

14        victims of the new plea proposal. See 18 U.S.C. § 3771(9).

15               c)      Counsel for defendant believes that failure to grant the above-requested

16        continuance would deny him/her the reasonable time necessary for effective preparation, taking

17        into account the exercise of due diligence.

18               d)      The government does not object to the continuance.

19               e)      Based on the above-stated findings, the ends of justice served by continuing the

20        case as requested outweigh the interest of the public and the defendant in a trial within the

21        original date prescribed by the Speedy Trial Act.

22               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

23        et seq., within which trial must commence, the time period of June 29, 2021 to July 20, 2021,

24        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

25        because it results from a continuance granted by the Court at defendant’s request on the basis of

26        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

27        of the public and the defendant in a speedy trial.

28        4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

     STIPULATION REGARDING EXCLUDABLE TIME              2
     PERIODS UNDER SPEEDY TRIAL ACT
 1 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 2 must commence.

 3          IT IS SO STIPULATED.

 4

 5
     Dated: June 17, 2021                                   PHILLIP A. TALBERT
 6                                                          Acting United States Attorney
 7
                                                            /s/ ROSS PEARSON
 8                                                          ROSS PEARSON
                                                            Assistant United States Attorney
 9

10
     Dated: June 17, 2021                                   /s/ Jerome Price
11                                                          JEROME PRICE
12                                                          Counsel for Defendant
                                                            DEAN ORLANDO YOUNG
13                                                          (Authorized by email on June
                                                            17, 2021)
14

15

16

17
                                          FINDINGS AND ORDER
18
            IT IS SO FOUND AND ORDERED this 17th day of June, 2021.
19

20                                                   /s/ John A. Mendez
21                                                   THE HONORABLE JOHN A. MENDEZ
                                                     UNITED STATES DISTRICT COURT JUDGE
22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME             3
      PERIODS UNDER SPEEDY TRIAL ACT
